Citation Nr: 1011568	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-13 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability, variously diagnosed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
December 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing before the RO in August 2006; 
however, cancelled such request in December 2006.

The merits of the Veteran's reopened low back disability 
claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any further action is required on his part.


FINDINGS OF FACT

1.  In a May 1988 decision, the Board denied entitlement to 
service connection for low back disability, variously 
diagnosed.  

2.  Additional evidence received since the Board's May 1988 
decision that denied entitlement to service connection for 
low back disability, variously diagnosed, is new to the 
record, relates to unestablished fact necessary to 
substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1988 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002).

2.  New and material evidence has been received since the 
Board's May 1988 decision that denied service connection for 
low back disability, variously diagnosed, and the claim of 
service connection for low back disability, variously 
diagnosed, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, to include reopening claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 
Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board acknowledges that the Veteran did not 
receive proper notice in compliance with Kent; however, in 
light of the favorable decision as it relates to the finding 
that new and material evidence has been received to reopen 
the claim of service connection for low back disability, no 
further discussion of VCAA is necessary because the Veteran 
was not prejudiced.  

In a February 1968 rating decision, the RO denied entitlement 
to service connection for "back condition."  The evidence 
of record consisted solely of service treatment records and 
an October 1967 VA examination report.  The Veteran did not 
file a notice of disagreement; thus the February 1968 RO 
decision is final.  38 U.S.C.A. § 7105.  

In a March 1976 rating decision, the RO denied entitlement to 
service connection for "back pain" finding that back pain 
was not shown on the April 1976 VA examination.  The Veteran 
did not file a notice of disagreement, thus the February 1968 
RO decision is final.  38 U.S.C.A. § 7105.  

In a May 1988 decision, the Board denied service connection 
for low back disability, variously diagnosed, concluding that 
the Veteran had an acute low back strain in service that 
resolved without any chronic residual disability and that 
chronic low back pain with radiculopathy was first shown in 
1986.

The Board's May 1988 decision denying service connection for 
back disability is final.  38 U.S.C.A. §§ 7103, 7104 (West 
2002); 38 C.F.R. § 20.1000 (2009).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In April 2005, the Veteran filed a claim to reopen 
entitlement to service connection for back disability.  The 
RO characterized the issue as entitlement to service 
connection for spina bifida occulta S1, and in an August 2005 
rating decision determined that new and material evidence had 
not been received.  In support of his claim, the Veteran 
submitted an August 1987 private x-ray examination of the 
lumbar spine that reflects no defect of spina bifida type, 
which was not previously of record at the time of the Board 
decision.  See Smith v. West, 12 Vet. App. 312 (1999).  The 
Veteran has also submitted a December 2006 private medical 
opinion from Radames Marin Roman, M.D., which suggests that 
his current lumbar spine disability could be due to a July 
1966 in-service accident in which he reported that he fell 20 
feet.  Dr. Roman also stated that the Veteran's current 
lumbar spine disability could be confused with spina bifida; 
however, he indicated that the Veteran did not have such a 
condition.  The Veteran has also submitted post-service 
medical records reflecting continued treatment for a lumbar 
spine disability.  As Dr. Roman's opinion suggests that the 
Veteran's low back disability may be related to an in-service 
injury, such evidence relates to an unestablished fact 
necessary to substantiate the merits of the claim.  Thus, the 
claim of service connection for low back disability, 
variously diagnosed, is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for low back disability, 
variously diagnosed, is reopened.  To this extent, the appeal 
is granted.

REMAND

A November 1964 examination conducted for pre-induction 
purposes reflects that the Veteran's 'spine, other 
musculoskeletal' was clinical evaluated as normal.  In July 
1966, the Veteran sought treatment for complaints of back 
pain and denied history of an injury.  It was noted that he 
had lumbar back pain of two weeks duration, aggravated by 
lifting.  The assessment was lumbar back strain.  An August 
1966 service treatment record reflects that the Veteran 
sought follow-up treatment, continuing to complain of 
localized lumbar back pain, aggravated by heavy lifting or 
prolonged immobilization.  Examination revealed mild 
paravertebral muscle spasm and full range of motion.  
Straight leg raising was negative, and reflexes, musculature 
and sensation were intact.  The examiner recommended that the 
Veteran continue heat and exercises.  He underwent an x-ray 
examination, which was interpreted as showing spina bifida 
occulta of the first sacral segment (S1).  

In October 1966 in-service record reflects complaints of low 
back pain; an examiner noted a several week history of low 
back pain that was aggravated by movements.  The physician 
noted that X-rays conducted one month earlier revealed that 
the Veteran had "spina bifida 5-1."  Diagnosis was "low 
back pain probably subacute strain, resolving," and an X-ray 
conducted that month revealed "no sig abnormality."  An 
October 1966 examination was performed for separation 
purposes; however, does not reflect the findings of a 
clinical evaluation.  No defects or diagnoses were reflected.  

A December 1986 x-ray examination of the lumbar spine 
revealed acute S1 radiculopathy.  An August 1987 x-ray 
examination of the lumbar spine reflects herniated disc 
disease, and no defect of spina bifida type.  A May 1987 CT 
scan disclosed left postero-lateral L5-S1 disc protrussion 
that was suspicious for herniated nucleus pulposus (HNP).  A 
May 1990 CT scan of the lumbosacral spine shows findings 
suggestive of prolapse of the L5-S1 disc towards the left 
side impinging upon the lateral recess.  As discussed above, 
a December 2006 medical opinion from Dr. Roman states that, 
consistent with the Veteran's report of a continuity of low 
back symptoms since trauma sustained in the in-service fall, 
his lumbar spine disability might be related to an in-service 
injury and that he did not have spina bifida; Dr. Roman's 
statement reads, "This fall can have produced his chronic 
pain and his discogenic disease L5 S1, and his diagnosis 
might have been confused with spina bifida, a condition which 
does not exist here."  In light of the in-service complaints 
related to the back, post-service objective findings of a 
lumbar spine disability, the lay statements and testimony of 
the Veteran, and the medical opinion of Dr. Roman, the Board 
finds that the Veteran should be afforded a VA examination to 
assess the nature and etiology of his low back disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Updated VA treatment records should be obtained for the 
period July 2007 to the present.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992)

The RO should ensure that the Veteran receives proper notice 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  Proper notice that notifies him of the 
evidence and information necessary to support his claim must 
be issued to the Veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is granted, and such notice should also 
include an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the Veteran of the evidence 
necessary to substantiate his claim of 
service connection, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Such notice 
should include advising the Veteran that 
lay evidence may be submitted in support 
of the claim of service connection, 
consisting of statements provided by any 
person or persons who has knowledge of 
facts or circumstances pertaining to the 
Veteran's low back disability.  The 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain updated 
treatment records from San Juan VA 
Medical Center (VAMC) for the period July 
2007 to the present.

3.  After obtaining the above records, 
the RO should afford the Veteran an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that he has a low back disability that is 
related to or had its onset during 
service.  The claims folder should be 
made available and reviewed by the 
examiner.  The examiner should diagnose 
all low back disabilities found to be 
present.  In doing so, the examiner must 
rule in or exclude a diagnosis of spina 
bifida as well as degenerative joint 
disease of the low back.

Thereafter, the examiner must opine as to 
whether it is at least as likely as not 
that any low back disability found to be 
present had its onset in or is related to 
service.  In doing so, the examiner must 
comment on the documented in-service 
complaints and treatment for low back 
problems, the Veteran's competent report 
of a continuity of low back problems 
since service, and the December 2006 
private medical opinion from Radames 
Marin Roman, M.D.  

The rationale for any opinion expressed 
should be provided in a legible report.  

4.  Then the RO should review the 
expanded record and readjudicate the 
service connection issue.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO.  The Veteran and his representative have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


